IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 96-40143
                        Conference Calendar
                         __________________


KEVIN G. OWENS,

                                     Plaintiff-Appellant,

versus

R. STANLEY ET AL.,

                                     Defendants-Appellees.

                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-611
                         - - - - - - - - - -
                            June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     The dismissal of the civil rights complaint filed by Texas

prisoner Kevin G. Owens, # 584509, is AFFIRMED.   Owens's

disagreement with the medical treatment he received does not

establish a violation of his constitutional rights.    Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40143
                               -2-

     Owens has filed in this court a "Motion to Amend Original

Complaint" which we DISMISS FOR LACK OF JURISDICTION.   See FED.

R. CIV. P. 15.

     AFFIRMED.